     Case 3:09-cv-01167 Document 285 Filed 06/25/20 Page 1 of 6 PageID #: 12773



                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    HUNTINGTON DIVISION


OHIO VALLEY ENVIRONMENTAL
COALITION, INC., WEST VIRGINIA
HIGHLANDS CONSERVANCY, INC.,
and SIERRA CLUB,

                                Plaintiffs,

v.                                                       CIVIL ACTION NO. 3:09-1167

HOBET MINING, LLC, and
ERP ENVIRONMENTAL FUND, INC.,

                                Defendants.


                           MEMORANDUM OPINION AND ORDER

         Pending is the plaintiffs’ Motion to Join Additional Defendant, Order Status Report,

Declare Liability for Stipulated Payments, and Permit Limited Discovery. ECF No. 279. For the

reasons below, the Court GRANTS IN PART the Motion as to the plaintiffs’ request to join the

additional defendant but HOLDS IN ABEYANCE the plaintiffs’ other requests for relief.

                                         I. BACKGROUND

         The plaintiffs brought this civil action under the citizen suit provisions of the Clean Water

Act and the Surface Mining Control and Reclamation Act. ECF No. 4 ¶ 1. The Court ultimately

entered an Amended Order in October 2016 in conjunction with a Second Modified Consent

Decree in the companion case Ohio Valley Environmental Coalition, Inc. et al. v. ERP

Environmental Fund, Inc., Civil No. 3:11-0115. ECF No. 262. The plaintiffs claim that defendant

ERP Environmental Fund, Inc. (“ERP”) has since violated its environmental and reporting


                                                  1
  Case 3:09-cv-01167 Document 285 Filed 06/25/20 Page 2 of 6 PageID #: 12774



obligations under the Amended Order and Second Modified Consent Decree. ECF No. 279-1, at

1–4. In March 2020, the West Virginia Department of Environmental Protection (“DEP”) sued

ERP in state court to enjoin ERP to comply with environmental laws after it allegedly exhausted

its funds and liquid assets, laid off its employees, and ceased operation. ECF No. 282-2 ¶¶ 1, 5.

The DEP also moved for the appointment of a special receiver to take control of ERP’s assets and

operations to ensure compliance with environmental laws and ERP’s other legal obligations. ECF

No. 282-1. Judge Joanna Tabit of the Circuit Court of Kanawha County granted the DEP’s motion

and created a temporary Receivership Estate managed by Doss Special Receiver, LLC (“Doss”).

ECF No. 279-1, at 155–171. The Receivership Estate is now “under the sole and exclusive control,

supervision, and management” of Doss. Id. at 159.

       The plaintiffs now request four types of relief to help enforce the Amended Order and

Second Modified Consent Decree in light of the Receivership Estate’s creation. ECF No. 279.

First, the plaintiffs move to join the Receivership Estate as a defendant and declare that the

Receivership Estate is subject to the Amended Order and Second Modified Consent Decree. Id. at

2. Second, the plaintiffs ask the Court to order the Receivership Estate to submit a status report

within fourteen days detailing its compliance efforts. Id. Third, the plaintiffs request a $1,263,000

judgment against ERP for penalties stipulated in the Second Modified Consent Decree. Id. at 3.

Lastly, the plaintiffs request limited discovery to assess ERP’s and the Receivership Estate’s

noncompliance and likelihood of future compliance. Id.




                                                 2
  Case 3:09-cv-01167 Document 285 Filed 06/25/20 Page 3 of 6 PageID #: 12775



                                         II. DISCUSSION

   A. The Court joins the Receivership Estate as a defendant and finds the Receivership
      Estate is subject to the Amended Order and Second Modified Consent Decree.

       Federal Rule of Civil Procedure 25(c) provides that “[i]f an interest is transferred, the action

may be continued by or against the original party unless the court, on motion, orders the transferee

to be substituted in the action or joined with the original party.” Joinder under Rule 25(c) after

judgment is appropriate when necessary to enforce the court’s orders. Greater Potater

Harborplace, Inc. v. Jenkins, No. 90-1462, 1991 WL 89830, at *4 (4th Cir. May 31, 1991) (“[I]t

is well established that under Rule 25(c) a court can substitute parties, even after judgment, where

substitution of a party is necessary for enforcement of the judgment.”); Rodriguez-Miranda v.

Benin, 829 F.3d 29, 41 (1st Cir. 2016) (“Rule 25(c) applies to actions that are ‘pending,’ but this

does not preclude substitution during subsequent proceedings brought to enforce a judgment.”)

(citations omitted). When deciding whether to join an additional party under Rule 25(c), courts

should consider “how the conduct of the lawsuit will be most facilitated.” Fed. Deposit Ins. Corp.

v. Tisch, 89 F.R.D. 446, 448 (E.D.N.Y. 1981) (citing Television Reception Corp. v. Dunbar, 426

F.2d 174 (6th Cir. 1970)); see also Tesseron, Ltd. v. Oce N.V., 110 F. Supp. 3d 1255, 1258 (M.D.

Fla. 2015) (“Joinder under Rule 25 is discretionary and should accommodate efficiency and

economy in case management.”).

       Here, Judge Tabit’s Receivership Order transferred all of ERP’s assets and operations to

the Receivership Estate, including the permits that form the basis for this suit. See ECF No. 279-

1, at 159 ¶¶ 14, 15. The Receivership Order instructs that “[a]ll existing claims, liens, and

encumbrances against [ERP] or its properties or assets shall be deemed to constitute claims, liens,

or encumbrances against [ERP]’s receivership estate.” Id. at 160 ¶ 19. The Receivership Order


                                                  3
  Case 3:09-cv-01167 Document 285 Filed 06/25/20 Page 4 of 6 PageID #: 12776



appoints Doss to “(a) assume full operation, management, and control of [ERP]’s assets and

operations, (b) oversee, manage, and direct the acts, conduct, operations, assets, liabilities, and

financial conditions of [ERP], and (c) in consultation with the applicable environmental regulatory

agencies, develop a plan and schedule for compliance with [ERP]’s permits . . . .” Id. at 156 ¶ 6;

see also id. at 162–66 ¶ 26 (detailing the special receiver’s powers). And, the Order provides that

Doss may “defend against any lawsuit, action, claim, petition, filing, litigation, or proceeding

brought against him in its capacity as a Special Receiver or against or pertaining to [ERP].” Id. at

165–66 ¶ 28. However, the Order explains that Doss does not expose itself to liability under

environmental laws based solely on the performance of its enumerated duties as a special receiver.

Id. at 158 ¶ 10. Nor is Doss liable for the payment or discharge of any claims, liens, or

encumbrances against ERP’s Receivership Estate. Id. at 160–61 ¶ 20.

       Because ERP no longer controls its assets and operations, joinder of the Receivership

Estate is appropriate to “accommodate efficiency and economy” in bringing these assets and

operations into compliance with the Court’s orders. See Tesseron Ltd., 110 F. Supp. 3d at 1258.

Doss does not dispute that the Receivership Estate is bound by the Amended Order and Second

Modified Consent Decree. Indeed, the decree anticipates this type of successorship by providing

that its provisions “apply to and are binding upon . . . [ERP] and any of its respective successors

and/or assigns; and upon other persons or entities otherwise bound by the law.” Civil No. 3:11-

0115, ECF No. 105; see also id. ¶ 25 (“[A]ll transferees, subsequent owners, and operators shall

be bound by the terms of this Second Modified Consent Decree, consistent with applicable law.”).

Doss’s sole argument against joining the Receivership Estate as a party is not based in law but in

prudence. It argues the estate is temporary and the Court should only join it if and when it becomes

“more permanent.” ECF No. 282, at 10–11. However, the estate is better characterized as indefinite

                                                 4
  Case 3:09-cv-01167 Document 285 Filed 06/25/20 Page 5 of 6 PageID #: 12777



than temporary, and the Court sees no practical reason to wait for further action from the state

court before joining the estate to better facilitate compliance with this Court’s orders.

       The Court therefore ORDERS the Receivership Estate of ERP Environmental Fund, Inc.

be added as an additional defendant to this suit. Because the future of the receivership is uncertain

at this point, the Court will continue to maintain ERP as a defendant. To be clear, the obligations

of the Receivership Estate as a defendant in this case do not extend beyond the role defined in

Judge Tabit’s Receivership Order. See ECF No. 279-1, at 155–171. This Order in no way expands

the liability of the Receivership Estate beyond what the Receivership Order defines. See id. at 158,

160–61 ¶¶ 10, 20.

   B. The Court holds in abeyance the plaintiffs’ other requests for relief.

       Upon consideration of the parties’ briefing, the Court finds a hearing is necessary to

determine what money judgment the plaintiffs may be entitled to, what additional reporting from

Doss is appropriate, and whether the Court should permit discovery as to Doss. The Court therefore

HOLDS IN ABEYANCE these requests for relief and ORDERS the parties to meet and confer

regarding these subjects within twenty-one days. After meeting, the parties must file a joint report

or separate reports with the Court explaining any outstanding disputes. The Court will then

schedule further proceedings.

                                       III. CONCLUSION

       Under the foregoing conditions, the Court GRANTS IN PART the plaintiffs’ Motion, ECF

No. 279, as to plaintiffs’ request to join the Receivership Estate and HOLDS IN ABEYANCE

the plaintiffs’ other requests for relief. The Court DIRECTS the Clerk to add the Receivership

Estate of ERP Environmental Fund, Inc. as a defendant in this suit and to send a copy of this

Memorandum Opinion and Order to counsel of record and any unrepresented parties.

                                                  5
Case 3:09-cv-01167 Document 285 Filed 06/25/20 Page 6 of 6 PageID #: 12778



                                  ENTER:     June 25, 2020




                                 ROBERT C. CHAMBERS
                                 UNITED STATES DISTRICT JUDGE




                                    6
